DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-6, 9-10, 12-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US PGPUB 2016/0157165) in view of Oizumi et al. (US PGPUB 2014/0302876).

As per Claim 1, Xie et al. teach a base station comprising: processing circuitry configured to control transmission of a reference signal to a terminal device; control transmission of altitude zone setting information to the terminal device; and control reception of measurement report from the terminal device, the measurement report message including reference signal information indicating a measurement result of the reference signal by the terminal device and altitude information indicating a measurement result of altitude of the terminal device (Fig 1 describes how a network node [i.e. base station] acquires location information containing altitude information of the user equipment (i.e. terminal device) and sends measurement configuration related information to the user equipment according to the acquired location [i.e. altitude] information such that the user equipment may use such in executing a corresponding measurement; Note also the process of P0230-0248 as it pertains to Fig 2 between the UE and the base station) [The Examiner also notes that further description of the structural elements are provided in Fig 9-12]).

Xie et al. fail to teach altitude of an aerial vehicle.
P0088, 0091).
Xie et al. and Oizumi et al. are analogous art because they both disclose altitude measuring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the altitude measurement circuitry (as taught by Xie et al.) with aircraft altitude measurements (as taught by Oizumi et al.) in order to switch between transmission and non-transmission of time correction instructions accordingly (Oizumi et al. ¶0091).

As per Claim 2, Xie et al. in the combination outlined above further teach the base station according to claim 1 (as described above), wherein the terminal device controls the measurement report processing of reporting the measurement report message based on a relationship between the altitude information and the altitude zone setting information (Note that, per Fig 4, reporting of the altitude information of the UE to the network node is continuously triggered after execution [i.e. processing] of the measurement configuration; Note also the process of P0230-0248 as it pertains to Fig 2 between the uE and the base station).

As per Claim 3, Xie et al. in the combination outlined above further teach the base station according to claim 1 (as described above),  wherein the altitude zone setting information is included in system information or a radio resource control (RRC) connection reconfiguration message (Note that, per Fig 4, reporting of the altitude information of the UE to the network node is continuously triggered after execution [i.e. processing] of the measurement configuration; Note also the process of P0230-0248 as it pertains to Fig 2 between the UE and the base station; Note also P0176, 0180, 0231, 0254, 0261 with regards to the RRC).

As per Claim 4, Xie et al. in the combination outlined above further teach the base station according to claim 1 (as described above), wherein the processing circuitry is further configured to control hand-over processing in accordance with the measurement report message reported from the terminal device (Note that, per Fig 4, reporting of the altitude information of the UE to the network node is continuously triggered after execution [i.e. processing] of the measurement configuration; Note also the process of P0230-0248 as it pertains to Fig 2 between the UE and the base station).

As per Claim 5, the combination of Xie et al. and Oizumi et al. outlined above further teaches the base station according to claim 1 (as described above), wherein the altitude zone setting information is information for setting an altitude zone for classifying a state of the altitude zone of the aerial vehicle (Xie et al. P0160, 0197; Note also the process of Xie et al. P0230-0248 as it pertains to Fig 2 between the UE and the base station; Oizumi et al. P0091 classifying between transmission and non-transmission of time correction instructions on the basis of altitude).

As per Claim 6, the combination of Xie et al. and Oizumi et al. outlined above further teaches the base station according to claim 5 (as described above), wherein the terminal device identifies the altitude zone of the aerial vehicle based on the altitude information and the altitude zone setting information (Xie et al. P0160, 0197; Note also the process of Xie et al. P0230-0248 as it pertains to Fig 2 between the UE and the base station; Oizumi et al. P0091 classifying between transmission and non-transmission of time correction instructions on the basis of altitude).

As per Claim 9, Oizumi et al. in the combination outlined above further teach the base station according to claim 1 (as described above), wherein the terminal device is provided in the aerial vehicle (Fig 1 Element 200).

As per Claim 10, Oizumi et al. in the combination outlined above further teach the base station according to claim 1 (as described above), wherein the altitude zone setting information includes at least setting regarding an altitude zone at which high-speed flight higher than a predetermined threshold speed is possible (P0106, 0108; Note that, for purposes of examination, an aircraft’s cruising speed will be considered as high-speed).

Regarding Claims 12-17, the claims are drawn to the method of using the corresponding apparatus claimed in Claims 1-6, respectively.  Therefore, method claims 12-17 correspond to apparatus claims 1-6, respectively, and are rejected for the same reasons of obviousness as applied to Claims 1-6).  

Regarding Claim 20, the claim is drawn to the non-transitory computer-readable medium containing the instructions for performing the corresponding operational features of the apparatus claimed in Claim 1 and, as a result, the corresponding method steps claimed in Claim 12.  However, Xie et al. in the combination outlined above further teach such a medium (P0418, 0421).  Therefore, claim 20 corresponds to apparatus claim 1 and, as a result, to method claim 12, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Xie et al. and Oizumi et al. (as applied to Claims 1 and 12).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. in view of Oizumi et al., as applied to claims 1-6, 9-10, 12-17, and 20 above, and further in view of Ananth (US Patent No. 9,571,978).

As per Claim 11, the combination of Xie et al. and Oizumi et al. outlined above teaches the base station according to claim 1 (as described above).

The combination of Xie et al. and Oizumi et al. outlined above fails to teach wherein the aerial vehicle is an unmanned aerial vehicle.
Col 4 L 55-67).
Xie et al., Oizumi et al., and Ananth are analogous art because they all disclose altitude measuring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the altitude measurement circuitry (as taught by the combination of Xie et al. and Oizumi et al.) with an unmanned aircraft implementation (as taught by Ananth) in order to allow remote control (Ananth Col 4 L 55-67).

Allowable Subject Matter
Claims 7-8 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 7, the prior art of record fails to disclose, teach, or suggest “wherein the terminal device controls the measurement report processing of reporting the measurement report message based on the identified altitude zone of the aerial vehicle, such that a frequency of transmitting the measurement report message is changed according to the identified altitude zone of the aerial vehicle, and the processing circuitry is configured to control the reception of the measurement report transmitted using the frequency”.

Regarding Claim 18, the prior art of record fails to disclose, teach, or suggest “wherein the terminal device controls the measurement report processing of reporting the measurement report message based on the identified altitude zone of the aerial vehicle, such that a frequency of transmitting the measurement report message is changed according to the identified altitude zone of the aerial vehicle”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohata et al. (US PGPUB 2018/0222582) disclose a moving body identification system for identifying moving bodies, whereby: moving state information is acquired, including first position information of multiple moving bodies which are detected by a moving state monitoring device monitoring moving states of the moving bodies; predetermined report information is acquired from the moving bodies, including second position information of the moving bodies measured by themselves; and registration statuses of the moving bodies are identified on the basis of the first position information and the second position information.
Hasegawa (US PGPUB 2018/0049110) discloses a wireless communication system that comprises a mobile communication apparatus, and a terminal device. The mobile communication apparatus comprises a first wireless unit that wirelessly communicates control 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261.  The examiner can normally be reached on Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685